Citation Nr: 0618760	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  98-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran testified at a RO hearing in March 1999.  A 
transcript (T) of the hearing has been associated with the 
claims file.  In May 2001, the Board reopened the claim of 
service connection for PTSD and remanded the matter to the RO 
for a de novo review.  The case was returned to the Board and 
in December 2002, the Board undertook additional development 
on its own in this matter pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  This practice was invalidated in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), and in September 2003, the Board remanded 
the case to the RO for additional development.  The case was 
recently returned to the Board.  


FINDINGS OF FACT

1.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred and the 
record does not establish that the veteran engaged in combat 
with the enemy in service.

2.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to service connection for PTSD.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 2002 RO letter issued pursuant to the May 2001 
Board remand after reopening the claim informed him of the 
provisions of the VCAA and he was advised to identify any 
evidence in support of his claim that had not been obtained.  
It emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claim.  There was a PTSD information attachment to the letter 
that provided additional assistance regarding the evidence 
needed to substantiate this claim of service connection for 
PTSD.  Pursuant to the September 2003 Board remand the RO 
issued another VCAA specific development letter in February 
2004.  

Collectively, the correspondence mentioned above advised him 
of the evidence he needed to submit to show that he was 
entitled to service connection for PTSD.  The VCAA-directed 
letters informed him that VA would obtain pertinent federal 
records.  He was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
As such, the Board finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, VCAA notice in 
this case was provided to the veteran prior to the initial 
AOJ adjudication of the claim de novo and as a result the 
timing of the notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
As explained below the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  The notice was issued while 
the case was on remand from the Board and it was nearly a 
year after a second notice was issued in February 2004 that 
VA considered the claim again in on the merits in January 
2005.  Thus any timing deficiency in not providing 
comprehensive notice before the Board reopened the claim was 
cured by subsequent action in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in February 2004 had a specific reference on page 2 
that invited him to submit any evidence he possessed that 
pertained to his claim, and to advise VA if there was any 
evidence or information he thought would support his claim.  
The Board finds this statement fairly represented the content 
of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial determination on the merits after reopening is 
harmless error.  The record shows the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, there was no harm in 
any notice deficiency with respect to the effective date or 
initial rating elements for compensation, as the Board is 
denying the claim of service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
PTSD, and in development of the claim the record has been 
supplemented with other VA clinical records and records from 
the Social Security Administration (SSA).  The RO also 
contacted the service department and this produced 
information relating to the unit he identified from his 
service in the United States Marine Corps that was tailored 
to the information he provided regarding claimed stressors.  
The United States Armed Service Center for Unit Records 
Research (USASCRUR, now known as U.S. Army and Joint Services 
Records Research Center (JSRRC)) conducted a meaningful 
search, providing specific unit related information on two 
occasions.  The veteran also testified regarding events in 
service at a RO hearing.  Thus, the Board finds the 
development is adequate when read in its entirety, and that 
it satisfied the directive in the remand orders and the 
obligations established in the VCAA.  The duty to assist 
having been satisfied, the Board will turn to a discussion of 
the issue on the merits.


Analysis

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.

Prior regulations provide that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Subsequently, section 3.304(f) was amended to provide that 
eligibility for service connection of PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999) as amended effective March 7, 1997, 64 Fed. 
Reg. 32807-32808 (June 18, 1999); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
provisions set forth above are retained in recent amendment 
to section 3.304(f) that addressed PTSD claimed as a result 
of personal assault.  38 C.F.R. § 3.304(f) as amended at 67 
Fed. Reg. 10332, Mar. 7, 2002.  

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The subsequent 
amendment of section 3.304 in March 2002 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon personal assault and did not alter the 
pertinent substantive provisions that apply to the veteran's 
claim.  The Board notes that 38 C.F.R. § 3.304(f), as written 
above was amended to conform to the Cohen holding. 64 Fed. 
Reg. 32807 (1999).  

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  However, 
the issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis under the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.  
The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  The requisite additional evidence needed for 
corroboration may be obtained from sources other than the 
veteran's service medical records.  Moreau, supra; see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The holding in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304, and the applicable VA 
adjudication provisions, the evidence necessary to establish 
the existence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor or stressors in service, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14 (rescinded and 
replaced by: M21-1MR, Part III, IV and V change dated 12-13-
05, hereafter M21-1).  The examples include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat incurred wounds (the Purple Heart Medal), 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record in this case shows the 
veteran was not awarded any of these awards.  The record of 
separation shows he received the Vietnam Service Medal/w/1*, 
and the Republic of Vietnam Campaign Medal.  The record 
showed his military rating was "Cannoneer" during Vietnam 
service in the Marine Corps.

The service medical records are pertinently unremarkable for 
any psychiatric disorder or wounds and the veteran has 
confirmed that he was not wounded during his Vietnam service.  
A VA examiner in February 1996 in reporting PTSD had 
described the veteran as "superficially wounded".  He 
related service as a scout and perimeter guard and receiving 
incoming fire during his year long tour in Vietnam.  He also 
recalled a lightening shock, an incident not documented in 
any medical record corresponding to the period of his Vietnam 
service.  The PTSD diagnosis is reported consistently in the 
well developed record, although generally the reports do not 
elaborate on stressors.  At the hearing he recalled the time 
and circumstances of a comrade's death (T 2-3, 6, 16-17) and 
perimeter guard and rocket attack experiences (T 6-8, 16).  
However, the VA examiner in 2004 noted the veteran gave vague 
and conflicting information in recalling stressors, but 
reported PTSD noting the various combat operations listed in 
his personnel record.  Indeed, the Marine Corps reported in 
September 2002 that there was no confirmation of the death 
the veteran reported and that the individual he named was not 
among those listed on the Vietnam Veterans Memorial.  More 
recently, the Marine Corps provided additional information 
consisting of command chronologies for the veteran's unit, 
Battery B, 1st Bn 13th Marines, 3rd Marine Division 
corresponding to the period of his Vietnam service that did 
not confirm any of his claimed combat related stressors.  

In summary, the veteran based his claim on events he recalled 
from his service in Vietnam.  The service personnel records 
confirm he participated in Operation Prairie, Operation Golf, 
Operation Big Horn, Operation Shawnee, Operation Hickory, 
Operation Prairie IV, Operation Cimarron, and Operation 
Cumberland, The examiners in reporting PTSD apparently 
accepted the veteran's account of being exposed to traumatic 
events.  However, as noted previously, the veteran's 
recollections are seen as vague and contradictory.  The 
existence of a stressor, but not its sufficiency, is an 
adjudication determination.  The Manual M21-1 provides that 
if medical evidence establishes the diagnosis of PTSD, and 
development is complete in every respect but for confirmation 
of the in-service stressor, the designated representative of 
the United States Marine Corps, should be contacted.  The 
veteran submitted the information needed to facilitate a 
meaningful search and the RO obtained the command chronology 
for the Battery B, 1st Bn, 13th Marines, but the record 
currently fails to corroborate his accounts of alleged 
stressful events or provide the type of information that 
would serve to corroborate any of his claimed stressors.  In 
addition, there were no after action reports for any of the 
military operations.

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records regarding all awards received during his 
active service, does not provide conclusive evidence of 
combat participation.  The record does not corroborate 
participation in or otherwise present the Board with 
"conclusive evidence" that the claimant "engaged in combat 
with the enemy" under 38 U.S.C.A. § 1154(b), and as discussed 
in Sizemore v. Principi, 18 Vet. App. 264, 272-73 (2004).  
Thus, his assertions standing alone cannot as a matter of law 
provide evidence to establish that he "engaged in combat with 
the enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the claimed 
[in- service] event actually occurred" cannot be provided by 
medical opinion based on post-service examination.  Moreau, 9 
Vet. App. at 394-96.  Thus, other "credible supporting 
evidence from any source" must be provided to insure that the 
event alleged as the stressor in service occurred.  Cohen, 10 
Vet. App. at 147.  The narrative information extracted from 
the service medical records does not offer any supporting 
information for combat-related events.  Furthermore, the lack 
of official confirmation of a death that he described in 
detail is deemed significant from the standpoint of his 
credibility since he asserted this was a primary stressor. 

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.  Again, the Board 
must point out that the Board's review included a search of 
unit records.  

Although the veteran has been diagnosed with PTSD, the 
question of whether he was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See 
also Wood, supra.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressors must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with 
PTSD, which has been linked to subjectively provided 
stressors.  The documentation does not place him in any 
action, such as he described in connection with events in 
Vietnam that could come within the definition of engaging in 
combat with the enemy as reflected in the relevant VA General 
Counsel opinion.  The service medical records are extensive 
and they do not include anecdotal evidence that could support 
the veteran's assertions and, as stated previously they do 
not contain any direct reference to corroborate stressors and 
he has not assisted in providing information to verify 
claimed stressors.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West, 7 Vet. App. at 79-80.  
Indeed, the information from the service records failed to 
record the incidents the veteran alleged to have occurred, 
and he did not specify any other incident on the VA clinical 
evaluations that could be corroborated based on the 
information he gave.  Thus, the record supports the Board's 
finding that the diagnosis of PTSD is based on unverified 
stressors.

The record does not allow for application of the liberalized 
standard for such claims established in Pentecost v. 
Principi, 16 Vet. App. 124, 127-28 (2002) since there is no 
independent evidence of events he described.  Unlike the 
situation in Pentecost where there existed specific dates 
when attacks occurred and morning report information from 
which personal exposure could be inferred, the record in this 
case contains only vague references without any specificity 
from which the veteran's personal exposure could be inferred, 
such as firing artillery on civilians.  

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  Further, 38 C.F.R. § 3.304(f) does not alter the VA's 
obligation to review the entire evidence of record, including 
all pertinent medical and lay evidence, when making a 
determination regarding service connection.  In addition, 
under 38 C.F.R. § 3.304(b)(2), history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  The appellate court concluded that 
38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran v. Principi, 17 Vet. App. 149, 155-59 (2003).

Thus, having accorded due consideration to the veteran's 
statements and testimony, medical reports, and to official 
records, the Board concludes there is no credible evidence 
that the veteran engaged in combat and there are no 
corroborated military stressors of a non-combat nature.  In 
light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  The claim is denied with the 
preponderance of the evidence against entitlement to service 
connection for PTSD at this time.  38 U.S.C.A. § 5107; 
Ferguson v. Principi, 273 F.3d 1072, 1076 (Fed. Cir. 2001); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


